TRADEMARK LICENSE AND
 
CONTRACT ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS TRADEMARK LICENSE AND CONTRACT ASSIGNMENT AND ASSUMPTION AGREEMENT
("Agreement") is made and entered into as of June 15, 2005 by and between
Aronite Industries, Inc., a Nevada corporation ("Aronite"), and Special Stone
Surfaces, Es3 Inc., a Nevada corporation ("Es3"), with respect to the following
facts:
 
A. Aronite was engaged in the business of distributing decorative coatings that
can be applied to resemble stone.
 
B. Es3, among other businesses, intends to engage in a similar business and
wishes to procure from Aronite certain rights and contract obligations on the
terms set forth in this Agreement.
 
THEREFORE, in consideration of the foregoing premises and the mutual covenants
contained in this Agreement, the parties agree as follows:
 
1.  Trademark License.
 
a.  License. hereby grants Es3 a thirty year exclusive, transferable,
sub-licensable, except as expressly provided in this Agreement, non-assignable,
terminable, license to use any and all (i) trademarks or tradenames that Aronite
owns, whether or not registered with the patent and trademark office ("Licensed
Trademarks") and (ii) marketing collateral, including source files and images
("Marketing Collateral").
 
b.  Control. This license is limited to use in North America, Central America
and South America for the authorized uses specified herein. Es3 acknowledges and
agrees that any and all use of the Licensed Trademarks by Es3 inures solely to
the benefit of Aronite and that Aronite reserves the right in its sole
discretion to control the nature and quality of the goods sold or services
rendered by Es3 utilizing the Licensed Trademarks.
 
c.  Ownership by Aronite. Es3 acknowledges and agrees that Aronite holds all
right, title and interest in the Licensed Trademarks. Any and all goodwill
arising from Es3's use of the Licensed Trademarks shall inure solely to the
benefit of Aronite, and neither during nor after the termination of this
Agreement and the license granted hereunder shall Es3 assert any claim to the
Licensed Trademarks (or any confusingly similar mark) or such goodwill. Es3
shall not directly or indirectly, during the term of this Agreement or
thereafter, through itself or third parties, challenge Aronite's rights in the
Licensed Trademarks. In no event shall Es3 seek to register any Licensed
Trademark or any other mark used by Aronite in any country, state or territory
thereof. In the event that the laws, regulations or practices of any legal
jurisdiction convey any right in any Licensed Trademark used by Aronite to Es3,
Es3 hereby assigns such right or interest to Aronite and agrees to enter into
any further documentation required by Aronite, in its sole discretion, to
perfect ownership of such right or interest in Aronite. Es3 agrees to ensure
that its successors, assigns and affiliated companies, if any, comply with the
terms of this provision.
 
 
 

--------------------------------------------------------------------------------

 
 
2.  License Royalties
 
a.  Prices. Es3 shall pay to Aronite the applicable royalties set forth on
Exhibit A for the Licensed Trademarks and the Marketing Collateral and other
exclusive rights provided pursuant to this Agreement.
 
b.  Payments. Es3 will report its sales of products using the Licensed
Trademarks to Aronite quarterly within thirty (30) days of the end of each
calendar quarter. The report will include the information reasonably necessary
to calculate the royalties due hereunder. At the time of furnishing the report,
Es3 will pay to Aronite all unpaid royalties that accrued during the prior
calendar quarter.
 
c.  Interest. Es3 shall pay to Aronite interest on overdue payments at an annual
rate of 18 percent, compounded monthly, or, if lower, the maximum rate permitted
by law.
 
d.  Taxes. All payments to Aronite hereunder shall be net of all VAT, customs
duties, sales, use and other taxes or charges that may be imposed upon such
payments. If Es3 shall be obliged to deduct any withholding tax from the
royalties to be paid pursuant to this Agreement in accordance with any
applicable tax law, Es3 shall (i) pay such additional amounts as are necessary
to ensure that the net amount actually received by Aronite, free and clear of
all such taxes, will equal the full amount that Aronite would have received had
no such taxes been levied, and (ii) promptly provide Aronite with the necessary
certificate required by any applicable tax law showing, inter alia, that such
deductions have been made. Aronite shall, at the request of Es3, apply for, and
use reasonable endeavors to obtain, an exemption certificate or direction to pay
gross in relation to withholding taxes on royalties under any applicable tax
law.
 
3.  Buy Out Option. All of the Licensed Trademarks and Marketing Collateral and
related intellectual property under this Agreement may be purchased by Es3 at
its option at any time in accordance with the formula established in Exhibit A.
 
4.  Contract Assignment and Assumption. Aronite hereby assigns all of Aronite's
rights and obligations under that certain Sublicense and Distribution Agreement
dated as of April 30, 2004 between Aronite and Fyfe Co. LLC (the "Fyfe
Agreement").  Es3 hereby accepts the assignment of the Fyfe Agreement and
assumes and agrees to discharge, pay, perform and satisfy, effective as of the
close of business on the date hereof, all of the duties, liabilities and
obligations and covenants of Aronite pursuant to or under the Fyfe Agreement.
Es3 is not assuming or otherwise responsible for any duties, liabilities and
obligations of Aronite pursuant to or under the Fyfe Agreement which came due
prior to the date of this Agreement. Es3 is not accepting or assuming or
agreeing to discharge, pay, perform or satisfy any duties, liabilities or
obligations other than the Fyfe Agreement. Without limiting the generality of
the foregoing, Es3 is not assuming any contracts, warranty or support
obligations for any Aronite customers.
 
5.  Issuance of Es3 Shares. As additional consideration for the licenses and
assignment set forth in this Agreement, and in addition to the assumption of the
Fyfe Agreement set forth herein, Es3 hereby transfers to Aronite 8,618,750
shares of its authorized but unissued Common Stock.
 
 
2

--------------------------------------------------------------------------------

 
 
6.  Indemnification by Es3. Es3 agrees to defend, indemnify and hold Aronite and
its successors, officers, directors, shareholders, employees and assigns
harmless against any and all losses or damages arising out of or in connection
with Es3’s performance of or failure to perform the obligations of Aronite to be
performed under the Fyfe Agreement after the date of this Agreement.
 
7.  Indemnification by Aronite. Aronite agrees to defend, indemnify and hold Es3
and Es3's successors, officers, directors, shareholders, employees and assigns
harmless against any and all losses or damages arising out of or in connection
with Aronite’s performance of or failure to perform the obligations of Aronite
to be performed under the Fyfe Agreement prior to the date of this Agreement.
 
8.  Representation and Warranties of Aronite. Aronite represents and warrants to
Es3 as follows:
 
a.  Corporate Authority. Aronite has the requisite corporate power and authority
to execute, deliver and perform its obligations under this Agreement.
 
b.  Binding Obligation. This Agreement has been duly and validly executed and
delivered by Aronite and constitutes a legal, valid and binding obligation of
Aronite, in accordance with its terms except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors' rights generally.
 
c.  No Previous Transfer. Aronite has not previously assigned or transferred or
purportedly assigned or transferred, voluntarily, involuntarily or by operation
of law, any of its rights, titles, interests, duties and obligations in any of
the Licensed Trademarks, the Marketing Collateral or the Fyfe Agreement.
 
d.  Investor Status. Aronite is an "accredited investor" as that term is defined
in Rule 501(a) of Regulation D under the Securities Act of 1933, as amended (the
"Securities Act"), on the basis that each of its owners are accredited
investors.
 
e.  No Government Review. Aronite understands that neither the SEC nor any
securities commission or other governmental authority of any state, country or
other jurisdiction has approved the issuance of the Common Stock or passed upon
or endorsed the merits of the Common Stock or this Agreement or any other
document relating to the assignment, or confirmed the accuracy of, determined
the adequacy of, or reviewed this Agreement or any other documents.
 
f.  Investment Intent. The shares of Common Stock are being acquired by Aronite
which may distribute them to its stockholders for their own account for
investment purposes only, not as a nominee or agent and not with a view to the
resale or distribution of any part thereof, and Aronite and its stockholders
have no other present intention of selling, granting any participation in or
otherwise distributing the same.
 
 
3

--------------------------------------------------------------------------------

 
 
g.  Restrictions on Transfer. Aronite understands that the shares of Common
Stock have not been registered under the Securities Act or registered or
qualified under any foreign or state securities law, and may not be, directly or
indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and
registration or qualification under applicable state securities laws or the
availability of an exemption therefrom. In any case where such an exemption is
relied upon by Aronite from the registration requirements of the Securities Act
and the registration or qualification requirements of such state securities
laws, Aronite shall furnish Es3 with an opinion of counsel stating that the
proposed sale or other disposition of such securities may be effected without
registration under the Securities Act and will not result in any violation of
any applicable state securities laws relating to the registration or
qualification of securities for sale, such counsel and opinion to be
satisfactory to Es3.
 
h.  Access to Information. Aronite acknowledges that it has had access to and
has reviewed all documents and records relating to Es3 that it has deemed
necessary in order to make an informed investment decision with respect to an
investment in Es3; that it has had the opportunity to ask representatives of Es3
certain questions and request certain additional information regarding the terms
and conditions of such investment and the finances, operations, business and
prospects of Es3 and has had any and all such questions and requests answered to
its satisfaction; and that based on the foregoing it understands the risks and
other considerations relating to an investment in Es3. Aronite has made such
investigations in connection herewith as it deemed necessary or desirable so as
to make an informed investment decision without relying upon Es3 for legal or
tax advice related to this investment.
 
i.  Reliance on Representations. Aronite understands that the shares of Common
Stock are being offered and sold to it in reliance on specific exemptions from
the registration and/or public offering requirements of the U.S. federal and
state securities laws and that Es3 is relying in part upon the truth and
accuracy of, and Aronite's compliance with, the representations, warranties,
agreements, acknowledgments and understandings of Aronite set forth herein in
order to determine the availability of such exemptions and the eligibility of
such Aronite to acquire the Common Stock.
 
j.  No General Solicitation. Aronite is unaware of, and in deciding to
participate in the transactions contemplated hereby is in no way relying upon,
and did not become aware of the transactions contemplated hereby through or as a
result of, any form of general solicitation or general advertising including,
without limitation, any article, notice, advertisement or other communication
published in any newspaper, magazine or similar media, or broadcast over
television or radio or the internet, in connection with the transactions
contemplated hereby.
 
9.  Further Assurances. Aronite will, from time to time, promptly execute and
deliver all further instruments and documents, and take all further action, that
Es3 may reasonably request to perfect and protect the assignment of the Rights
to Es3 under this Agreement.
 
10.  Attorneys Fees. If any action, including any arbitration proceeding, is
instituted to enforce the terms or provisions of this Agreement, including an
action instituted after the bankruptcy of a party, the prevailing party in such
action shall be entitled to collect as part of its recovery all reasonable
costs, charges and fees, including but not limited to its expert witness fees
and attorneys’ fees and costs, incurred in connection with such action.
 
 
4

--------------------------------------------------------------------------------

 
 
11.  Choice of Law and Venue. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of California, without regard
to the principles of conflict of laws. Any action arising out of this Agreement
shall be brought and maintained in the Court, the Federal District Court for the
Southern District of California or the California state courts located in
San Diego County, and the parties hereto consent to the jurisdiction of such
courts.
 
12.  Binding Effect. This Agreement shall be binding upon, and shall inure to
the benefit of, Es3 and Aronite and their respective successors and assigns.
 
13.  Assignment.
 
a.  By Aronite. This Agreement may be assigned by Aronite in its sole discretion
without notice to any entity which assumes its obligations and acquires
ownership of or the right to use, sell, distribute and license the Licensed
Trademarks and Marketing Collateral as herein contemplated.
 
b.  By Es3. Aronite makes this Agreement in reliance upon the reputation of Es3
and its management, and accordingly this Agreement may not be assigned or
encumbered by Es3 without Aronite's prior written consent, which consent shall
be in its sole discretion.
 
14.  Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with regard to the subject matter contained herein, and
supersedes all prior agreements or understandings between or among the parties
hereto relating to such subject matter. This Agreement may not be amended,
modified or terminated except in writing signed by Es3 and Aronite.
 
15.  Counterparts. This Agreement may be executed in one or more counterparts
and by facsimile, each of which shall be considered an original instrument, but
all of which shall be considered one and the same instrument, and shall become
binding when one or more counterparts have been signed by each party hereto and
delivered to the other party hereto.
 
IN WITNESS WHEREOF, the parties hereto have signed this Agreement on the day and
year first above written. 


ARONITE INDUSTRIES, INC.,
 
SPECIAL STONE SURFACES, ES3 INC.,
a Nevada corporation
 
a Nevada corporation
           
/s/ WILLIAM COURTNEY
 
/s/ ROSS LYNDON-JAMES
By: William Courtney
 
By: Ross Lyndon-James
Its: President
 
Its: President

 
 
5

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ROYALTIES, MINIMUM FEES AND BUY OUT OPTION
 
ROYALTIES
 
Es3 shall pay to Aronite a royalty for the Licensed Trademarks and Marketing
Collateral in an amount equal to Es3's net sales of such products based on the
following scale:
 
Total sales:
Royalty
$0 to $10 million
3%
$10 million to $25 million
2.5%
$25 million to $75 million
2%
$75 million to $150 million
1.5%
Over $150 million
1%

 
For these purposes, "net sales" means the amount of revenue generated from the
sale of such products, net of shipping, discounts, rebates, credits and returns
 
MINIMUM ANNUAL FEES
 
As a condition of retaining its rights under this Agreement, Es3 must pay
royalties to Aronite in the minimum annual amount of US $100,000 for sales made
during the first full calendar year of this Agreement. Thereafter the minimum
annual royalty shall increase at the rate of twenty percent (20%) per annum for
each year that this Agreement is in effect.
 
BUYOUT OPTION
 
During the term of this Agreement, Es3 shall have the option and right to
acquire all of Aronite's right, title and interest in the Licensed Trademarks
and the Marketing Collateral in exchange for a cash payment of $1.25 million.
Royalty payments made during the term of the Agreement shall not be applied to
the Buy Out Option.
 
Es3 shall exercise the Buy Out Option by delivery of a written notice to
Aronite.
 
Aronite shall have 10 days from the date of Es3's Buy Out Option notice to
demand payment in registered, freely tradeable shares of the Common Stock of
Es3, at an effective price of $.75 per share, in lieu of payment in cash.
 
The closing of the Boy Out Option, whether through payment of cash or Common
Stock, shall take place at the offices of the Es3 30 days following the date of
Es3's Buy Out Option notice.
 
 
 

--------------------------------------------------------------------------------

 